DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments filed 03/08/2022 are acknowledged and have been fully considered. Claims 1-3, 22, 23, 26, 27 and 29 have been amended; claims 4-12, 21 and 24 have been canceled; claims 13-20 have been withdrawn; and claims 30 and 31 have been added. Claims 1-3, 13-20, 22, 23 and 25-31 are now pending, and claims 1-3, 22, 23 and 25-31 are under consideration.
The previous objections to claims 24, 27 and 29 have been withdrawn, in light of the amendments to claims 27 and 29 and the cancellation of claim 24.
The previous rejections of claims 1-3 and 22-29 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1-3, 22, 26 and 29 and the cancellation of claim 24.
The previous rejection of claim 24 under 35 U.S.C. 112(d) has been withdrawn, in light of the cancellation of claim 24.
The double patenting warning between claims 3 and 24 has been withdrawn, in light of the cancellation of claim 24.

Applicant’s arguments on pages 7-8 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,174,267 to DeBiasi have been fully considered and are partially persuasive. Firstly, Applicant asserts on page 8 of the remarks that:

    PNG
    media_image1.png
    105
    632
    media_image1.png
    Greyscale

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “after elimination of a spark event from one engine revolution”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, DeBiasi appears to lack a clear teaching as to whether the method further includes determining if an engine speed has decreased by more than a threshold amount. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of claim 1 is made under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of EP 0704621 A2 to De La Pierre.
Applicant also asserts on pages 7-8 of the remarks that:

    PNG
    media_image2.png
    48
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    155
    631
    media_image3.png
    Greyscale


The examiner respectfully disagrees. DeBiasi teaches, for example, that: (a) ignition is triggered at a spark plug 104 of a cylinder of a four-stroke internal combustion engine in two consecutive engine rotations; (b) one or more characteristics of a voltage (e.g., “primary coil voltage”) on coil primary windings 108 of a coil 106 are determined for each triggered ignition including a magnitude of the voltage, a duration of a spark discharge signal, and a duration of the voltage remaining above a voltage threshold Tv (e.g., “threshold,” or “threshold voltage”); and (c) stroke identification is performed, based on the determined characteristics, in which a first one of the triggered ignitions including a relatively higher breakdown voltage with a relatively shorter duration time above the voltage threshold Tv is identified as corresponding to a compression stroke of the two consecutive engine rotations, and a second one of the triggered ignitions including a relatively lower breakdown voltage with a relatively longer duration time above the voltage threshold Tv is identified as corresponding to an exhaust stroke of the two consecutive engine rotations (as depicted by at least Figs. 1, 2 & 5 and as discussed by at least Col. 2, lines 3-27, Col. 5, lines 8-13, Col. 5, lines 24-44, Col. 7, line 52 – Col. 8, line 42, Col. 10, lines 3-23 & Col. 10, line 67 – Col. 11, line 8 of DeBiasi). 
Therefore, it is understood that DeBiasi fully teaches “determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation,” as recited by amended independent claim 1, under a broadest reasonable interpretation. 

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 recites “determining when a threshold number of revolutions satisfy the relationship t1<t2” which appears to be a misstating of --determining when a threshold number of revolutions satisfies the relationship t1<t2--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 31 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the threshold number of revolutions being between 1 and 30, does not reasonably provide enablement for the full scope of the open-ended range of “the threshold number of revolutions is […] greater than 4” in lines 1-2 of claim 31. Applicant’s originally-filed disclosure only enables one having ordinary skill in the art to achieve a very small subset of the claimed range (i.e., between 1 and 30), whereas the scope of the claimed range is very broad, as it is inclusive of threshold number of revolutions much greater than 4, including infinitely large threshold number of revolutions. In other words, the broadest reasonable interpretation of the method of claim 31 includes threshold number of revolutions much greater than 4 up to infinity, but Applicant’s originally-filed specification only discloses enough information for one having ordinary skill in the art to carry out the method of claim 31 with the threshold number of revolutions being less than 30 (i.e., between 1 and 30). Applicant’s originally-filed specification does not provide direction on how to carry out the method of claim 31 with the threshold number of revolutions being 30 or greater. At the time of filing of the instant application, the state of the art was such that threshold number of revolutions of amounts of 30 or greater were known to be possible. Thus, the disclosed example does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one having ordinary skill in the art to practice the full scope of the method of claim 31. Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with this claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is dependent from claim 24; however, claim 24 is newly canceled, such that claim 25 improperly depends from a canceled claim. For the purposes of examination, claim 25 has been treated as if dependent from claim 1.
Claim 30 recites “wherein the step of determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation includes determining when a threshold number of revolutions satisfy the relationship t1<t2” in lines 3-7, such that claim 30 introduces “a compression phase” in line 5 and “an exhaust phase” in line 6. Claim 30 is dependent from claim 1, and claim 1 recites “determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation” in lines 6-8, such that claim 30 introduces “a compression phase” in line 7 and “an exhaust phase” in line 8. Firstly, it is unclear whether the “compression phase” introduced by line 5 of claim 30 is intended to be the same as or different from the “compression phase” introduced by line 7 of claim 1. Next, it is unclear whether the “exhaust phase” introduced by line 6 of claim 30 is intended to be the same as or different from the “compression phase” introduced by line 8 of claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 31 is dependent from claim 30, such that claim 31 also includes the indefinite subject matter recited by claim 30, such that claim 31 is also rejected for at least the same reasons that claim 30 is rejected, as discussed in detail directly above with respect to claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 22, 23, 26, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,174,267 to DeBiasi (hereinafter: “DeBiasi”) in view of EP 0704621 A2 to De La Pierre (hereinafter: “De La Pierre”).
With respect to claim 1, DeBiasi teaches a method of controlling spark events in a four-stroke combustion engine, comprising: determining for at least two consecutive engine revolutions in the four-stroke combustion engine at least one characteristic of a primary coil voltage for each spark event in a single cylinder of the four-stroke combustion engine; determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation [as depicted by at least Figs. 1, 2 & 5 and as discussed by at least Col. 2, lines 3-27, Col. 5, lines 8-13, Col. 5, lines 24-44, Col. 7, line 52 – Col. 8, line 42, Col. 10, lines 3-23 & Col. 10, line 67 – Col. 11, line 8: (a) ignition is triggered at a spark plug 104 of a cylinder of a four-stroke internal combustion engine in two consecutive engine rotations; (b) one or more characteristics of a voltage (e.g., “primary coil voltage”) on coil primary windings 108 of a coil 106 are determined for each triggered ignition including a magnitude of the voltage, a duration of a spark discharge signal, and a duration of the voltage remaining above a voltage threshold Tv (e.g., “threshold,” or “threshold voltage”); and (c) stroke identification is performed, based on the determined characteristics, in which a first one of the triggered ignitions including a relatively higher breakdown voltage with a relatively shorter duration time above the voltage threshold Tv is identified as corresponding to a compression stroke of the two consecutive engine rotations, and a second one of the triggered ignitions including a relatively lower breakdown voltage with a relatively longer duration time above the voltage threshold Tv is identified as corresponding to an exhaust stroke of the two consecutive engine rotations]; and providing spark events in said single cylinder in subsequent engine revolutions that are associated with the compression phase of engine operation but not in revolutions associated with the exhaust phase of engine operation (as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55).
DeBiasi appears to lack a clear teaching as to whether the method further includes determining if an engine speed has decreased by more than a threshold amount.
De La Pierre teaches an analogous method including determining if an engine speed has decreased by more than a threshold amount (as discussed by at least Col. 3, lines 1-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of DiBiasi with the teachings of De La Pierre to further include determining if an engine speed has decreased by more than a threshold amount because De La Pierre further teaches that determination that the engine decelerates beyond a predetermined limit indicates that ignition is provided during the wrong revolution.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “providing spark events in said single cylinder in at least two subsequent consecutive revolutions” and “performing the method again” would not necessarily be performed as part of the method of claim 1 under a broadest reasonable interpretation at times including when the conditional phrase “if so” is not met (e.g., when the engine speed is determined to have not decreased by more than the threshold amount), such that the claim phrase “if so, then providing spark events in said single cylinder in at least two subsequent consecutive revolutions and performing the method again” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation.

With respect to claim 2, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration of each spark event as determined by changes in the primary coil voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 3, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration that the primary coil voltage is above a threshold voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 22, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a magnitude of the primary coil voltage (as discussed in detail above with respect to claim 1).

With respect to claim 23, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a difference between the primary coil voltage and a threshold voltage (as discussed in detail above with respect to claim 1).

With respect to claim 26, DeBiasi modified supra teaches the method of claim 2 wherein the duration of the spark event associated with the compression phase of engine operation is shorter than the duration of the spark event associated with the exhaust phase of engine operation (as discussed in detail above with respect to claim 1).

With respect to claim 27, DeBiasi modified supra teaches the method of claim 1 which includes generating a syncing signal that corresponds to changes in the primary coil voltage (as discussed in detail above with respect to claim 1, and as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55 of DeBiasi).

With respect to claim 29, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage includes a duration of each spark event and the duration that the primary coil voltage is above a threshold voltage for each spark event (as discussed in detail above with respect to claim 1).

With respect to claim 30, DeBiasi modified supra teaches the method of claim 1 wherein the at least one characteristic of the primary coil voltage is a duration of each spark event (as discussed in detail above with respect to claim 1), and wherein spark events having a shorter duration are designated as t1 and spark events having a longer duration are designated as t2, and wherein the step of determining, based upon the at least one characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation includes determining when a threshold number of revolutions satisfy the relationship t1<t2 (as discussed in detail above with respect to claim 1).

With respect to claim 31, DeBiasi modified supra teaches the method of claim 30 wherein the threshold number of revolutions is 4 or greater (as depicted by at least Fig. 5 and as discussed by at least Col. 10, lines 3-23 of DeBiasi).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of De La Pierre, and in view of U.S. Patent Application Publication No. 2005/0126544 to Ott et al. (hereinafter: “Ott”).
With respect to claim 25, DeBiasi modified supra teaches the method of claim 24 wherein the engine phase in which occurs a greater duration of time over which the primary coil voltage remains within a high voltage range greater than the threshold voltage is determined to be the compression phase, and the engine phase in which occurs a lesser duration of time over which the primary coil voltage remains within the high voltage range is determined to be the exhaust phase, as a spark gap under compression in a compression phase requires a higher breakdown voltage (typically above 18 kilovolts), whereas the spark gap in an exhaust phase will have a lower breakdown voltage (typically below 4 kilovolts) (apparent from at least Fig. 2 in view of at least Col. 7, line 62 – Col. 8, line 13 of DiBiasi); however, DeBiasi appears to lack a clear teaching as to whether the engine phase in which occurs a greater duration of time over which the primary coil voltage is greater than the threshold voltage is determined to be the compression phase, as the voltage threshold Tv is set lower enough that both spark discharge signals remain above the voltage threshold Tv for the duration of respective spark events (apparent from at least Fig. 2 of DiBiasi). 
Ott teaches an analogous method (apparent from at least Figs. 1 & 2 in view of at least ¶ 0001, 0009, 0011, 0013, 0015-0016, 0024-0025 & 0027-0029), and also teaches that an engine phase in which occurs a greater duration of time over which a primary coil voltage remains within a high voltage range greater than a threshold voltage is determined to be a compression phase, and an engine phase in which occurs a lesser duration of time over which the primary coil voltage remains within the high voltage range is determined to be an exhaust phase (apparent from at least Fig. 2 in view of at least ¶ 0011 & 0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of DeBiasi in view of the teachings of Ott such that the threshold voltage is set to have a value between the primary coil voltage during the shorter spark duration of the compression phase and the primary coil voltage during the longer spark duration of the exhaust phase, instead of a value between the primary coil voltage during the longer spark duration of the exhaust phase and a static voltage after the spark durations of each of the compression phase and the exhaust phase, because each of DeBiasi and Ott demonstrate that the primary coil voltage during the shorter spark duration of the compression phase maintains a relatively high voltage after an initial ignition voltage surge and prior to end of the shorter spark duration, whereas the primary coil voltage during the shorter spark duration of the compression phase maintains a relatively low voltage after the initial ignition voltage surge and prior to end of the longer spark duration, such that differently setting the threshold voltage to have a value between the primary coil voltage during the shorter spark duration of the compression phase and the primary coil voltage during the longer spark duration of the exhaust phase, instead of a value between the primary coil voltage during the longer spark duration of the exhaust phase and the static voltage after the spark durations of each of the compression phase and the exhaust phase, would clearly yield the same phase detection result that is obtained by DeBiasi, and by Ott, by setting the threshold value between the primary coil voltage during the longer spark duration of the exhaust phase and the static voltage after the spark durations of each of the compression phase and the exhaust phase. Therefore, it is also understood that such a modification would merely amount to application of a known technique to a known method ready for improvement to yield predictable results (e.g., MPEP 2143_I_D). Additionally, in such a modification it is understood that the engine phase in which occurs a greater duration of time over which the primary coil voltage is greater than the threshold voltage would be determined to be the compression phase, whereas the engine phase in which occurs a lesser duration of time over which the primary coil voltage is greater than the threshold voltage would be determined to be the exhaust phase.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of De La Pierre, and in view of JP 2002-054493 A to Yamazaki et al. (hereinafter: “Yamazaki”).
With respect to claim 28, DeBiasi modified supra teaches the method of claim 27 wherein the primary coil voltage has a nominal value between spark events (apparent from at least Fig. 2 of DiBiasi); however, DeBiasi appears to lack a clear teaching as to whether the syncing signal is generated or changes value when the primary coil voltage is below the nominal value (because the syncing signal is generated and the syncing signal changes value are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Yamazaki teaches an analogous method (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0001-0003, 0009-0010 & 0016-0037) including generating a syncing signal that corresponds to changes in primary coil voltage, the syncing signal being generated when the primary coil voltage is below a nominal value of the primary coil voltage between spark events [as depicted by at least Figs. 3 & 4 in view of at least ¶ 0022-0032, a start of the each of the discharges of a spark plug 6 includes a positive spike voltage (below a nominal applied drive voltage) in a primary side coil of an ignition coil 5 and an end of the each of the discharges includes a negative spike voltage (below the nominal applied drive voltage) in the primary side coil, such that each of the discharges has a discharge duration from the start to the end, and stroke determination is performed, based on determined characteristics, in which a relatively shorter one of the discharges is identified as corresponding to a compression stroke of two consecutive engine rotations and a relatively longer one of the discharges is identified as corresponding to an exhaust stroke of the two consecutive engine rotations].
It would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the teachings of Yamazaki that the syncing signal of the method of DeBiasi would be generated when the primary coil voltage is below the nominal value because Yamazaki demonstrates that synchronization of a cylinder of the engine occurs responsive to generation of a negative spike voltage, below an applied drive voltage (e.g., “nominal value”) of the primary coil voltage occurring between spark events, at an end of each of the discharges of the spark plug, such that it is understood that synchronization of a cylinder of the engine of DeBiasi would occur responsive to generation of a negative voltage spike (e.g., see Fig. 2 of DeBiasi), below a nominal voltage value between spark events, at ends of each of the discharges of the spark plug.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747